In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Kings County, dated June 22, 1979, which denied his motion to, inter alia, vacate and set aside a prior order of the same court directing the appointment of a receiver to effectuate the sale of certain marital real property. Order affirmed, with $50 costs and disbursements (see Lansingburgh Realties v Commissioner of Assessments & Taxation of City of Troy, 42 AD2d 646). Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.